Case 5:19-cv-01196-ODW-GJS Document 44 Filed 01/25/21 Page 1 of 2 Page ID #:1045




  1                                                                           JS-6
  2
  3
  4
  5
  6
                                                               JS-6
  7
  8
                       United States District Court
  9
                       Central District of California
 10
 11   KRISTI THOMAS,                         Case № 5:19-cv-01196-ODW (GJSx)
 12                   Plaintiff,
 13                                          JUDGMENT
           v.
 14   WAYFAIR INC.; WAYFAIR LLC; and
      DOES 1–50,
 15
                      Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 5:19-cv-01196-ODW-GJS Document 44 Filed 01/25/21 Page 2 of 2 Page ID #:1046




  1                                      JUDGMENT
  2        In light of the Court’s Order Granting Defendants’ Motion for Summary
  3   Judgment, (ECF No. 43), it is hereby ORDERED, ADJUDGED, and DECREED that:
  4           1. Judgment is in favor of Defendants on all of Plaintiff’s claims;
  5           2. All dates and deadlines are VACATED. The Clerk of the Court shall close
  6              the case.
  7
  8
           IT IS SO ORDERED.
  9
 10
           January 22, 2021
 11
 12
                                 ____________________________________
 13                                       OTIS D. WRIGHT, II
 14                               UNITED STATES DISTRICT JUDGE

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               2
